Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 1 of 10 Page ID #:604



 1 David Halberstadter (SBN 107033)
   david.halberstadter@katten.com
 2 Joanna M. Hill (SBN 301515)
   joanna.hill@katten.com
 3 Shelby A. Palmer (SBN 329450)
   shelby.palmer@katten.com
 4 KATTEN MUCHIN ROSENMAN LLP
   2029 Century Park East, Suite 2600
 5 Los Angeles, CA 90067-3012
   Telephone: 310.788.4400
 6 Facsimile: 310.788.4471
 7 Attorneys for Defendant
   ViacomCBS Inc.
 8
 9
                            UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
                                     WESTERN DIVISION
12
     CANDESHA WASHINGTON,                     ) Case No. 2:20-cv-00435
13                                            )
                         Plaintiff            ) DEFENDANT’S REPLY IN SUPPORT
14                                            ) OF MOTION TO DISMISS
             v.                               ) AMENDED COMPLAINT
15                                            ) PURSUANT     TO FED. R. CIV. P.
   VIACOMCBS, INC.; AND DOES 1                ) 12(B)(6)1
16 THROUGH 50,                                )
                                              )
17                       Defendants.          ) [Hon. Consuelo B. Marshall]
                                              )
18                                            )
                                              ) Date: March 9, 2021
19                                            ) Time: 10:00 A.M.
                                              ) Place: Room 8B
20                                            )
                                              )
21                                            )
22
23           Defendant   ViacomCBS     Inc. (“Defendant”) hereby submits        its   Reply
24 Memorandum in support of its Motion to Dismiss Plaintiff’s Amended Complaint
25 Pursuant to Fed.R.Civ.P. 12(b)(6) (the “Motion”).
26
     1
27   At Defendant’s request, Plaintiff on February 16, 2021, emailed to Defendant’s
   counsel a copy of the “Response” she purportedly filed (or was filing) with the Court in
28 opposition to the pending Motion to Dismiss. That Response does not yet appear on the
   Court’s docket.

     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 2 of 10 Page ID #:605



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.        INTRODUCTION
 3           The brief and supporting declaration filed by Plaintiff Candesha Washington
 4 (“Plaintiff”) in response to the Motion (the “Response”) provides the Court with no
 5 basis on which to deny the Motion. The Response does not – because it cannot – make
 6 any credible argument that Defendant’s episode of the Bull television series (the “Bull
 7 Episode”) is even remotely similar, much less substantially similar in protected
 8 expression, to Plaintiff’s Treatment and Pilot (collectively, the “Works”). The Court
 9 needs only to compare the relevant works before it to conclude that they are utterly
10 dissimilar.1
11           Based on the Response, it is also apparent that Plaintiff cannot allege any legally
12 cognizable theory of access. The Response asserts that each of the four access theories
13 Plaintiff has attempted to allege in the Amended Complaint presents a “reasonable
14 basis” for inferring access.         However, her explanations demonstrate that these
15 allegations do not even amount to a (legally insufficient) “bare possibility” of access.
16           Lastly, the Response offers no explanation for how the Amended Complaint
17 alleges causes of action for violations of California Business & Professions Code
18 section 17200 et seq. (“Section 17200”) and declaratory relief, given that the amended
19 pleading contains none of the allegations supporting the requisite elements of these
20 claims. Nor does the Response explain why, even assuming a Section 17200 claim is
21 alleged, her claim should not be preempted by the Copyright Act, as the Court
22 concluded in its Order dismissing Plaintiff’s original Complaint. [Dkt. #25, pp. 10-11.]
23           Accordingly, Defendant respectfully requests that the Court grant the Motion in
24 full, without further leave to amend.
25
26
     1
27       With respect to Plaintiff’s Treatment, the Court has already ruled (in connection
   with Defendant’s motion to dismiss the original Complaint) that Plaintiff failed to
28 allege facts supporting the substantial similarity of this work and the Bull Episode.
   [Dkt. #25, p. 9.] Nothing has changed in this respect.
                                                  1
     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 3 of 10 Page ID #:606



 1 II.       THE AMENDED COMPLAINT FAILS TO ALLEGE A PLAUSIBLE
 2           COPYRIGHT INFRINGEMENT CLAIM.
 3           A.    Plaintiff Has Failed To Allege Any Legally Cognizable Access By
 4                 Defendant To The Works.
 5           The Amended Complaint, and improperly added facts included in the Response,
 6 fail to set forth a particular chain of events giving rise to legally cognizable access by
 7 Defendant to either of the Works. In the Response, Plaintiff re-alleges her four theories
 8 of access, none of which presents even a “bare possibility” of access. Art Attacks Ink,
 9 LLC v. MGA Entm't Inc., 581 F.3d 1138, 1143 (9th Cir. 2009) (holding that a bare
10 possibility of access is not sufficient to show the “alleged infringer had the chance to
11 view” plaintiff’s work); Jason v. Fonda, 698 F.2d 966, 967 (9th Cir.1982) (holding that
12 a bare possibility of access is insufficient to sustain a copyright infringement claim);
13 see also Gable v. Nat’l Broad. Co., 727 F. Supp. 2d 815, 826 (C.D. Cal. 2010), aff’d
14 sub nom. Gable v. Nat’l Broad. Co., 438 F. App’x 587 (9th Cir. 2011) (requiring
15 allegations demonstrating that the works were sent to an intermediary who either “(1)
16 has supervisory responsibility for the allegedly infringing project, (2) contributed ideas
17 and materials to it, or (3) worked in the same unit as the creators”).
18           First, Plaintiff claims upon information and belief that Defendant’s predecessor,
19 CBS Corporation (“CBS”), could have received copies of the Works from Imagine
20 Impact, LLC (“Imagine Impact”), with which CBS purportedly had a “first look” deal.2
21 Plaintiff made the same allegation in the original Complaint, and the Court concluded:
22 “whether ViacomCBS had a reasonable opportunity to view Plaintiff’s work is
23 speculative.” [Dkt. #25, p. 7.] Nothing in the Amended Complaint or the Response
24
25
     2
26    Plaintiff argues in the Response that her allegations satisfy the “supervisory
   responsibility” test because Imagine Impact had “supervisory responsibility” for the
27 “allegedly infringed upon project.” [Response, p. 4. (emphasis added).] But the test
   focuses on an intermediary with “supervisory responsibility for the allegedly infringing
28 product,” not the allegedly infringed product. See Gable v. Nat’l Broad. Co., 727 F.
   Supp. 2d at 826.
                                                 2
     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 4 of 10 Page ID #:607



 1 should alter the Court’s prior conclusion with respect to this hypothetical theory of
 2 access.3
 3           Next, Plaintiff turns to Defendant’s challenge to her theories that Dan Lerner
 4 (director of the Bull Episode) and Paul Attanasio (co-creator of the Series) might have
 5 gained access to the Works. As alleged in the Amended Complaint, the theory was that
 6 Mr. Lerner had once worked with Brian Grazer, the co-founder of Imagine
 7 Entertainment, on the television series Friday Night Lights, and that Mr. Attanasio once
 8 worked with Mr. Grazer and Ron Howard (Imagine Entertainment’s other founder) on
 9 a project entitled Eden. [Amended Complaint, pp. 3-4.] With respect to Mr. Lerner,
10 the Motion pointed out that he had rendered services on a single episode of Friday
11 Night Lights in 2006, at least 13 years before Plaintiff provided the Works to Imagine
12 Impact, so this ancient connection provided no reasonable basis for his purported
13 access to the Works. With respect to Mr. Attanasio, the Motion likewise pointed out
14 that his work on the project entitled Eden occurred in 2004, at least 15 years prior to
15 Plaintiff’s submission of the Works to Imagine Impact, and that prior “connection”
16 provided no reasonable basis for his purported access to the Works. [Motion, pp. 13-
17 14.]
18           In the Response, Plaintiff argues that Mr. Lerner’s Friday Night Lights credit is
19 “irrelevant” and that “the only relevant point is that Dan Lerner . . . has a pre-existing
20 relationship with the intermediary [i.e., Imagine Impact] regarding a similar body of
21 work.” [Response, p. 3.]4 Similarly, Plaintiff characterizes Mr. Attanasio’s biography
22 as “irrelevant” because “the fact remains that Mr. Attanasio . . . has a documented and
23
   3
           Plaintiff asserts in the Response that the Motion failed to address her alleged
24 January 2020 conversation with Rich Battista, the former president of Imagine
   Entertainment. This is not accurate: Defendant commented in a footnote: “Mr.
25 Battista’s expression of sympathy for Plaintiff does not even constitute an admission of
   wrongdoing on behalf of Imagine Entertainment, much less an admission by Defendant
26 that it obtained access to the Works through either third party.” [Motion, p. 13, fn. 20]
   (emphasis in original).]
27 4
           It is not clear what Plaintiff means by a “similar body of work.” For example, is
28 Plaintiff asserting that Friday Night Lights is similar to Bull? Or merely that both are
   television series?
                                                 3
     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 5 of 10 Page ID #:608



 1 pre-existing relationship with the intermediary regarding a similar body of work.” [Id.]
 2 Whatever the extent of these allegedly “pre-existing relationships” might have been,
 3 they occurred more than a decade before Plaintiff submitted the Works to Imagine
 4 Impact; it is therefore literally impossible for those connections to have provided a
 5 reasonable basis of access to the Works.
 6           Plaintiff appears to recognize that these decade-old connections do not support
 7 Defendant’s access to the Works. The Response includes additional speculation about
 8 Mr. Lerner’s and Mr. Attanasio’s purported access to the Works through
 9 “intermediary” Imagine Impact.5 However, these new theories do not offer a legally
10 meaningful overlap, either. Plaintiff theorizes that Defendant, Mr. Lerner and Mr.
11 Attanasio could be part of a “network of executives, directors, producers, and writers”
12 with which Imagine might have shared the Works and/or reviewed her submission.
13 [Response, pp. 2-4.]       Even if this hypothesis had been alleged in the Amended
14 Complaint,6 it would not have mattered.           It is entirely speculative that either Mr.
15 Lerner or Mr. Attanasio gained access to the Works through a hypothetical
16 “membership” in a hypothetical “network” of individuals in the entertainment industry
17 with which Imagine Impact hypothetically deals from time to time.7 Art Attacks Ink,
18 LLC, 581 F.3d at 1143 (“To prove access, a plaintiff must show a reasonable possibility
19 . . . that an alleged infringer had the chance to view the protected work.)
20
21
     5
22          In its Order dismissing the original Complaint, the Court noted that as a matter of
     law, ‘“dealings between the plaintiff and the intermediary and between the intermediary
23   and the alleged copier must involve some overlap in subject matter to permit an
     inference of access.’” [Dkt. #25, p. 6 (quoting Loomis v. Cornish, 836 F. 3d 991, 995
24   (9th Cir. 2005)).]
     6
            Plaintiff ignores the principle that “the Court may only consider facts in the
25   complaint in ruling on a motion to dismiss.” Chaudhry v. City of Los Angeles, 2010
     WL 11459201 at *1, n.1 (C.D. Cal. Apr. 16, 2010); Williams v. Ortega, 2019 WL
26   5704684 at *2 (S.D. Cal. Nov. 4, 2019).
     7
27          Plaintiff appears to concede that the allegations in the Amended Complaint,
     which referred to Mr. Lerner’s and Mr. Attanasio’s work on decades-old projects in
28   which the co-founders of Imagine Entertainment also were involved, do not satisfy the
     access requirement.
                                                 4
     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 6 of 10 Page ID #:609



 1           The Response also attempts to defend Plaintiff’s theory that Defendant gained
 2 access to the Works through two other individuals (Shima Azarafza and Olivia Hass),
 3 who Plaintiff alleges are producers who were employed by CBS. Plaintiff’s theory
 4 (which is only explained in the Response, not the Amended Complaint) is that because
 5 she sent copies of the Works to Ms. Azarafza and Ms. Hass via email to their CBS
 6 email addresses, those digital copies of the Works reside on CBS’s computers and
 7 therefore could be accessible to Defendant and its employees.
 8           Not only is this theory based on a fundamental misunderstanding of corporate
 9 email systems (one employee simply cannot access another’s emails and attachments),
10 it is the very definition of “bare corporate receipt,” which the Court previously
11 recognized in its Order dismissing the original Complaint as “insufficient to establish
12 access”. [Dkt. #25, p. 6.]; Loomis, 836 F.3d at 995 (“a plaintiff ‘cannot create a triable
13 issue of access merely by showing ‘bare corporate receipt’ of her work by an individual
14 who shares a common employer with the alleged copier.’”) (quoting Bernal v.
15 Paradigm Talent & Literary Agency, 788 F.Supp.2d 1043, 1056 (C.D. Cal. 2010)).
16           Finally, Plaintiff attempts to show access based on the alleged similarities of the
17 names of the protagonists in the Bull Episode and the Works. This weak circumstantial
18 evidence remains insufficient to show access. 37 C.F.R. § 202.1(a) (“Words and short
19 phrases such as names, titles, and slogans” are “examples of works not subject to
20 copyright.”).
21           In connection with each of her alleged theories of access, Plaintiff has failed to
22 demonstrate even a “bare possibility,” let alone a “reasonable possibility,” that
23 Defendant had access to her Works. Art Attacks Inc., 581 F.3d at 1143. Courts
24 routinely dismiss complaints at the pleading stage due to this defect. See, e.g., Panton
25 v. Strong, 2018 WL 5099666 at *3 (C.D. Cal. Mar. 14, 2018) (holding that “Plaintiff’s
26 failure to plead access, by itself, compels dismissal of his claim”); Johnson v. Knoller,
27 2017 WL 5640554 at *2 (C.D. Cal. Sept. 18, 2017). Nothing in the Response compels
28 the Court to reach any other conclusion.

                                                  5
     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 7 of 10 Page ID #:610



 1           Defendant urges the Court to dismiss the Amended Complaint with prejudice
 2 based on the absence of any legally sufficient claim of access. In any event, no
 3 amendment regarding access would overcome the lack of substantial similarity between
 4 the Works and the Bull Episode, which compels dismissal with prejudice on this
 5 additional basis.8
 6           B.   The Bull Episode Is Not Substantially Similar To Either Of The
 7                Works.
 8           With the exception of a few token statements, there is a notable absence of
 9 discussion in the Response regarding the issue of substantial similarity.        Plaintiff
10 attacks Defendant’s inclusion in the Motion of summaries of the works at issue because
11 they purportedly are based on “opinions.”9 However, she does not address any of the
12 glaring distinctions the Motion draws between the Works and the Bull Episode.10
13           The extrinsic test for substantial similarity requires courts to filter out
14 unprotectable elements and look only at whether the “protectable elements, standing
15 alone, are substantially similar.” [Dkt. #47, p. 15.] Plaintiff avoids all mention of this
16 test, likely because none of the claimed similarities between the Works and the Bull
17 Episode constitute protected expression. See Rentmeester v. Nike, Inc., 883 F.3d 1111,
18 1117 (9th Cir. 2018), overruled on other grounds, Skidmore v. Zepplin, 952 F.3d 1051
19 (9th Cir. 2020) (recognizing the fundamental rule that not all copying is copyright
20 infringement, and that a plaintiff must show that the defendant has copied enough of
21   8
           See Schkeiban v. Cameron, 2012 WL 5636281 at *1 (C.D. Cal. Oct. 4, 2012),
22 aff’d, 566 F. App’x 616 (9th Cir. 2014) (dismissing complaint with prejudice because a
   lack of substantial similarity between works “is a defect that cannot cured by an
23 amended complaint”); Gilbert v. New Line Prods., Inc., 2009 WL 7422458 at *6 (C.D.
   Cal. Nov. 16, 2009), aff’d, 490 F. App’x 34 (9th Cir. 2012) (dismissing plaintiff’s claim
24 with prejudice based on a lack of substantial similarity because “no additional facts
   would allow [plaintiff] to prevail in her case”).
25 9       The summaries of the works at issue are based on the contents of the works
   themselves, and were included in the Motion purely for context and the Court’s
26 convenience. Copies of the full works provided to the Court in this action obviously
   are the best evidence of their respective contents.
27 10
           Plaintiff has not objected to Defendant’s Request for Judicial Notice (the
28 “RJN”). The Works are in the Court’s record at Dkt. #15-1, pp. 5-70; the Bull Episode
   is in the Court’s record at Dkt. #17.
                                                6
     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 8 of 10 Page ID #:611



 1 the plaintiff’s expression of ideas or concepts to render the two works substantially
 2 similar). Instead, the Response relies on conclusory statements such as “there are
 3 substantial similarities expressed in similar and particular ways.” [Response, p. 2.]
 4 Courts routinely disregard allegations of this type. See Love v. Nuclear Blast Am., Inc.,
 5 No. EDCV20124PSGKKX, 2020 WL 4805471, at *3 (C.D. Cal. Apr. 16, 2020)
 6 (holding plaintiff did not sufficiently plead substantial similarity where the complaint
 7 included threadbare recitals of the elements of substantial similarity, supported by mere
 8 conclusory statements) (internal quotations and citation omitted).
 9           None of the purported commonalities identified by Plaintiff, whether considered
10 individually or taken together, satisfies the extrinsic test.
11 III.      PLAINTIFF’S STATE LAW CLAIMS ALSO FAIL.
12           Plaintiff attempts to incorporate into the Response certain of the elements of a
13 claim for declaratory relief and for violations of Section 17200. However, she fails to
14 address why there are no such allegations the Amended Complaint. Even if those
15 allegations appeared in the Amended Complaint, however, Plaintiff also fails to
16 address: (1) why her claim for violations of Section 17200 would not be preempted by
17 the Copyright Act, as the Court concluded in its Order dismissing the original
18 Complaint [Dkt. #25, pp. 10-11] and; (2) why her claim for declaratory relief should
19 not fail, as the Court also previously concluded. [Id.] By failing to address these
20 important legal standards and arguments, all of which Defendant raised in its Motion
21 [Dkt. #47, pp. 23-24.], Plaintiff has effectively conceded these issues.11
22
23
24
25
     11
26       See Star Fabrics, Inc. v. Ross Stores, Inc., 2017 WL 10439691 at *3 (C.D. Cal.
   Nov. 20, 2017) (“Where a party fails to oppose arguments made in a motion, a court
27 may find that the party has conceded those arguments or otherwise consented to
   granting the motion.”); Zaklit v. Glob. Linguist Sols., LLC, 2014 WL 12521725 at *32
28 (C.D. Cal. Mar. 24, 2014) (aggregating decisions holding that an argument is waived
   when not raised in opposition).
                                                  7
     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 9 of 10 Page ID #:612



 1 IV.       CONCLUSION12
 2           Plaintiff has now had a full and fair opportunity to allege a plausible claim for
 3 copyright infringement of the Works. She has been unable to do so. For all of the
 4 reasons set forth above, Defendant respectfully requests that the Court grant the Motion
 5 without further leave to amend.
 6 Dated: February 23, 2021                 KATTEN MUCHIN ROSENMAN LLP
 7
                                            By: /s/ Shelby A. Palmer
 8                                          Attorneys for Defendant
                                            ViacomCBS Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     12
27    The last three pages of the Response and a number of the exhibits to Plaintiff’s
   declaration discuss the purported “documented history” of discrimination at CBS.
28 These allegations have nothing to do with the Amended Complaint or the Motion and,
   respectfully, the Court should disregard them.
                                                 8
     147883968
Case 2:20-cv-00435-CBM-PJW Document 48 Filed 02/23/21 Page 10 of 10 Page ID #:613



  1                                    PROOF OF SERVICE
  2                             Candesha Washington v. Viacombs, Inc.
                                  U.S.D.C. Case No. 2:20-cv-00435
  3

  4          I am a resident of the State of California, over the age of eighteen years, and not
      a party to the within action. My business address is Katten Muchin Rosenman, LLP,
  5   2029 Century Park East, Suite 2600, Los Angeles, California 90067-3012.
  6         On February 23, 2021, I caused such documents entitled: DEFENDANT’S
      REPLY IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT
  7   PURSUANT TO FED. R. CIV. P. 12(B)(6) on the interested parties in this action by
      placing a true and correct copy of the document enclosed in a sealed envelope
  8   addressed as follows:
  9
              Candesha Washington
 10           9663 Santa Monica Blvd., Suite 582
 11           Beverly Hills, CA 90210
              candywashington@gmail.com
 12

 13         (X) BY U.S. MAIL: By placing the document(s) listed above in a sealed
      envelope with postage thereon fully prepaid, in the United States mail at Los Angeles,
 14   addressed as set forth above.
 15
            (X) BY ELECTRONIC MAIL: The documents were served electronically
 16   today and the transmission was reported as complete without error.
 17

 18          ( ) BY OVERNIGHT COURIER: I caused the above-referenced document(s)
 19
      to be delivered to an overnight courier service (Federal Express), for delivery to the
      above address(es).
 20

 21          (X) FEDERAL I declare that I am employed in the office of a member of the
 22
      bar of this court at whose direction the service was made.

 23
              Executed on February 23, 2021, at Los Angeles, California.

 24

 25                                                     /s/ Marsha Davis
                                                    MARSHA DAVIS
 26

 27

 28

                                           Proof of Service
      147693756v1
